The opinion of the court was delivered by
Miller, J.
This case presents the same issue as that determined in McConnell vs. Lemley, 48 An. p. 1433. In view of the importance of the question and the earnestness of the argument for plaintiff, in this as well as on the application for the rehearing in the McConnell case, we have given the subject a re-examination. In the light of our jurisprudence, meagre as it is on this question, and that afforded by the French authorities, we are constrained to adhere to our opinion in the McConnell case.'
For the reasons assigned in the opiniou in the case of McConnell, it is ordered, adjudged and decreed that the judgment of the lower court be avoided, reversed and annulled.